J-A21005-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    IAN SAMUEL LAKE                            :   No. 441 EDA 2022

                Appeal from the Order Entered January 12, 2022
    In the Court of Common Pleas of Pike County Criminal Division at No(s):
                           CP-52-CR-0000419-2020


BEFORE: LAZARUS, J., MURRAY, J., and McCAFFERY, J.

MEMORANDUM BY LAZARUS, J.:                          FILED NOVEMBER 14, 2022

       The Commonwealth of Pennsylvania appeals from the order, entered in

the Court of Common Pleas of Pike County, granting Ian Samuel Lake’s motion

to suppress.1 After our review, we affirm.

       The suppression court summarized the factual history as follows:

       At approximately 12:05 p.m. on June 10, 2020, Pennsylvania
       State Trooper William Golden (“[“Trooper] Golden”) was on patrol
       in a marked vehicle when he noticed a vehicle traveling westbound
       on Interstate 84 in Pike County, Pennsylvania, with heavy tint on

____________________________________________


1  The Commonwealth included in its notice of appeal a certification that
suppression would substantially hinder its prosecution of the case. See Notice
of Appeal, 2/9/22. See also Pa.R.A.P. 311(d) (“In a criminal case, under the
circumstances provided by law, the Commonwealth may take an appeal as of
right from an order that does not end the entire case where the
Commonwealth certifies in the notice of appeal that the order will terminate
or substantially handicap the prosecution.”); Commonwealth v. James, 69
A.3d 180, 185 (Pa. 2013) (Commonwealth’s appeal of suppression order is
proper when Commonwealth certifies in good faith that suppression order
substantially handicaps prosecution).
J-A21005-22


        its windows. After initiating a traffic stop and speaking with the
        driver of the vehicle, Ian Samuel Lake (“[Lake]”), [Lake] granted
        consent for [Trooper] Golden to search the vehicle.[2] When
        [Trooper] Golden activated the trunk release, however, [Lake]
        revoked his consent to search.[3]          [Trooper] Golden then
        requested the assistance of a canine unit, which was dispatched
        and arrived sixty (60) to ninety (90) minutes after the traffic stop
        was initiated. The canine then inspected the vehicle, giving a
        positive indication for the presence of narcotics. [Trooper] Golden
        then continued his search of the vehicle, eventually discovering a
        locked black bag in the trunk[,] which emanated an odor of
        marijuana. After [Lake] indicated he was unable to open the bag
        and did not have a key, [Trooper] Golden opened the bag and
        discovered both marijuana and THC oils used for vaping. [Lake]
        was then taken into custody and charged with one (1) count of
        each of Possession with Intent to Manufacture or Deliver a
        Controlled or Counterfeit Substance,[4] Possession of a Small
        Amount of Marijuana,[5] and Possession of Drug Paraphernalia.[6]

Suppression Court Opinion, 1/12/22, at 2-4.

        On October 29, 2020, Lake filed a motion to suppress. On October 8,

2021, following a series of continuances, the court held a suppression hearing.

After the hearing, on January 12, 2022, the suppression court granted Lake’s

motion to suppress, finding that Trooper Golden’s search of the trunk of Lake’s

vehicle, after Lake withdrew his consent, was unlawful. The court, therefore,

suppressed any items seized pursuant to that unlawful search.


____________________________________________


2   See N.T. Suppression Hearing, 10/8/21, at 14.

3   See id. at 15.

4   35 P.S. § 780-113(a)(30).

5   Id. at § 780-113(a)(31)(i).

6   Id. at § 780-113(a)(32).

                                           -2-
J-A21005-22



      On February 2, 2022, the Commonwealth filed this timely appeal. The

Commonwealth raises the following issues for our review:

         1. Whether, under the totality of the circumstances, exigent
            circumstances exist where, during a routine traffic stop,
            police develop probable cause to believe a vehicle contains
            evidence of a crime and the driver is not in custody,
            justifying a warrantless search of the vehicle?

         2. Whether the trial court committed an error of law when it
            granted in part the defendant’s motion for writ of habeas
            corpus based upon its granting of the defendant’s
            suppression motion of physical evidence?

Commonwealth’s Brief, at 4 (rephrased for clarity).

      Our review of an order granting a motion to suppress evidence is well-

established:

      When reviewing the propriety of a suppression order, an appellate
      court is required to determine whether the record supports the
      suppression court’s factual findings and whether the inferences
      and legal conclusions drawn by the suppression court from those
      findings are appropriate. [Where the defendant] prevailed in the
      suppression court, we may consider only the evidence of the
      defense and so much of the evidence for the Commonwealth as
      remains uncontradicted when read in the context of the record as
      a whole. Where the record supports the factual findings of the
      suppression court, we are bound by those facts and may reverse
      only if the legal conclusions drawn therefrom are in error.
      However, where the appeal of the determination of the
      suppression court turns on allegations of legal error, the
      suppression court’s conclusions of law are not binding on an
      appellate court, whose duty it is to determine if the suppression
      court properly applied the law to the facts.

Commonwealth v. Tillery, 249 A.3d 278, 280 (Pa. Super. 2021) (citation

omitted). Further, this Court is not at liberty to reject a finding of fact that is




                                       -3-
J-A21005-22



based on credibility. Commonwealth v. Goldsborough, 31 A.3d 299, 305

(Pa. Super. 2011).

      The Commonwealth argues that the evidence presented at the

suppression hearing was sufficient to support a finding that Trooper Golden

executed a lawful, warrantless search of Lake’s vehicle. The Commonwealth

contends Trooper Golden possessed probable cause to believe evidence of a

crime may be located in the vehicle, and there were exigent circumstances

justifying a warrantless search. Commonwealth’s Brief, at 9. We disagree.

      Although the routine traffic stop was lawful—Trooper Golden possessed

probable cause to stop based on the illegal window tint—once Lake withdrew

his consent to search the vehicle, Trooper Golden was required to either (1)

possess both probable cause that a crime was being committed and exigent

circumstances; or (2) obtain a search warrant for the vehicle. See

Commonwealth v. Alexander, 243 A.3d 177 (Pa. 2020).             Having failed to

do either, we agree with the suppression court that the continued search of

the trunk of Lake’s vehicle following the withdrawal of his consent was

unlawful.

      “The Fourth Amendment, by its text, has a strong preference for

searches conducted pursuant to warrants.” Commonwealth v. Leed, 186

A.3d 405, 413 (Pa. 2018) (citation omitted). In Commonwealth v. Gary,

91 A.3d 103 (Pa. 2014), the Pennsylvania Supreme Court, in a plurality

decision,   adopted   the   federal   automobile   exception   to   the   warrant

requirement, holding: “The prerequisite for a warrantless search of a motor

                                       -4-
J-A21005-22



vehicle is probable cause to search; no exigency beyond the inherent

mobility of a motor vehicle is required.” Id. at 138 (emphasis added).

The Opinion Announcing the Judgment of the Court explicitly stated that there

was “no compelling reason to interpret Article I, Section 8 of the Pennsylvania

Constitution as providing greater protection with regard to warrantless

searches of motor vehicles than does the Fourth Amendment.” Id. However,

in Alexander, supra,     our Supreme Court overruled Gary, and held that

warrantless vehicle searches require both probable cause and exigent

circumstances under the state constitution.    Alexander, 243 A.3d at 207.

The Court stated:

      As a result of today’s decision, we return to the pre-Gary
      application of our limited automobile exception under Article I,
      Section 8 of our Constitution, pursuant to which warrantless
      vehicle searches require both probable cause and exigent
      circumstances; “one without the other is insufficient.”

Id., quoting Commonwealth v. Luv, 735 A.2d 87, 93 (Pa. 1999).

      Instantly, Trooper Golden acknowledged at the suppression hearing

that, at the time of the stop, he was operating under Gary case law, “which

allowed me [to conduct] a warrantless search of the vehicle.”             N.T.

Suppression Hearing, 10/8/21, at 23. Nonetheless, this Court has recently

held that Alexander, in overruling Gary, announced a new criminal rule that

applies to all criminal cases still pending on direct review, provided that the

issue has been preserved at all stages of the adjudication up to and including

direct appeal. See Commonwealth v. Heidelberg, 267 A.3d 492, 503 (Pa.



                                     -5-
J-A21005-22



Super. 2021) (citing Commonwealth v. Newman, 99 A.3d 86, 90 (Pa.

Super. 2014) (en banc) (“To be entitled to retroactive application of a new

constitutional rule, a defendant must have raised and preserved the issue in

the court below.”). See also Commonwealth v. Cabeza, 469 A.2d 146,

148 (Pa. 1983) (“where an appellate decision overrules prior law and

announces a new principle, unless the decision specifically declares the ruling

to be prospective only, the new rule is to be applied retroactively to cases

where the issue in question is properly preserved at all stages of adjudication

up to and including any direct appeal.”).

      Here, Lake raised the warrantless search issue in his motion to suppress,

challenging the search under both state and federal constitutional law. See

Omnibus Pretrial Motion, 10/29/20, at 2-3. We find, therefore, that Lake has

preserved this issue for our review.

      Obtaining a warrant is the default rule. If an officer proceeds to
      conduct a warrantless search, a reviewing court will be required
      to determine whether exigent circumstances existed to justify the
      officer’s judgment that obtaining a warrant was not reasonably
      practicable. . . . Courts will have to decide, just as they did pre-
      Gary, whether exigent circumstances justified warrantless
      searches in discrete scenarios, with a focus on the particular facts.

Alexander, supra at 208. Instantly, the suppression court determined there

were no exigent circumstances. We agree.




                                       -6-
J-A21005-22



       At the hearing, Trooper Golden7 testified that he was in a marked police

vehicle, in uniform, and that he stopped Lake’s vehicle due to the “heavy

window tint.” N.T. Suppression Hearing, supra at 10-11. Trooper Golden

continued:

       I spoke with Mr. Lake about his travels, about his window tint. He
       informed me he recently put the window tint on and he knows it
       to be about thirty percent[,] which is illegal and over the
       maximum amount[,] which is seventy percent allowed by law.
       Mr. Lake stated he was on his way back to Pocono Summit[;] he
       was coming from a girlfriend’s house in New York. I asked him
       what was the location in New York? He was unable to tell me
       where in New York, which struck me.

Id. at 11. Trooper Golden testified that he observed Lake was “very nervous,

very deceptive, nervous to the point where he was actually shaking while

speaking with me.” Id. at 12. When Trooper Golden returned to his police

vehicle with the documents he had requested from Lake, he viewed Lake

through Lake’s side-view mirror “making furtive movements.” Id. At this

point, Trooper Golden’s suspicions were aroused, and he asked Lake to step




____________________________________________


7 Trooper Golden was a member of the Scranton Police Department from 2008
to 2017, at which time he joined the Pennsylvania State Police. N.T.
Suppression Hearing, supra at 6. Trooper Golden participated in narcotics
interdiction training at the local, state, and federal levels, including “Advanced
Narcotics Interdiction, Advanced Vehicle Hides, S.H.I.E.L.D. [Safe Highway
Initiative through Effective Law Enforcement Detection] training through the
Pennsylvania State Police, how to determine truth and deceptive behavior,
[and] 4:20 Interdiction.” Id. at 7-8. Trooper Golden also stated that he has
participated in over “a thousand drug arrests, investigations[,] and
convictions.” Id. at 9.

                                           -7-
J-A21005-22



out of the vehicle and asked for Lake’s consent to search the vehicle. Lake

consented to the search. Id. at 14. Trooper Golden testified:

      I began to search the vehicle[.] . . . So, within the vehicle on the
      passenger seat I located a small black bag. Within that black bag
      was a large amount of money mostly in the denomination of
      twenties. It appeared to me at the time it was going to be well
      over a couple of thousand dollars[.] I continued to search
      throughout the vehicle finding nothing else of indication. I then
      asked Mr. Lake about the money[,] and he again paused and
      distanced himself from the money stating it was his mother’s
      birthday, which seemed like an odd answer to me when I asked
      whose money is it. . . . It wasn’t until the third or fourth time he
      was asked where he reversed himself and then said that it was his
      and his father or stepfather’s money. . . . [W]hen I got to the point
      of the trunk, once the trunk was popped from the interior of the
      of the vehicle, Mr. Lake [] withdrew his consent.

Id. at 14-15. After Lake withdrew his consent to the search, Trooper Golden

testified that he requested a canine unit come to the scene of the traffic stop;

the canine unit arrived approximately one hour later, performed “an exterior

sniff around the vehicle[,]” and made a “positive indication for the odor of a

narcotic.”   Id. at 16.    Trooper Golden stated that he then conducted “a

probable cause search [of] the rest of the vehicle[,]” id. at 17, and uncovered

a locked bag, which Trooper Golden opened with a knife, and which contained

“large amounts of leafy marijuana, as well as THC oils.” Id. at 17, 52.

      Regarding the substantive requirements of Alexander, we agree with

the suppression court that the Commonwealth failed to establish that the

warrantless search of the trunk of the vehicle and the locked bag was

supported    by   both    probable   cause   and   exigent   circumstances.   The

Commonwealth maintains that the facts, in totality, demonstrate exigent

                                       -8-
J-A21005-22



circumstances. Commonwealth’s Brief, at 11. This argument is meritless. As

the suppression court noted, Trooper Golden testified credibly that Lake did

not present a threat to himself or the officers, that no weapons were found,

and that Lake was the only occupant of the vehicle. Trooper Golden testified:

      Q: You searched him and found that he didn’t have any weapons
      on him, correct?

      A: No weapons.

      Q: Because you had two state troopers there in full view of him
      he couldn’t go run back to the car[,] get in the car[,] and destroy
      any evidence without you seeing and stopping him, correct?

      A: Correct.

                                  *    *    *

      Q: So, not only he withdrew his consent to search the car, you
      didn’t get a warrant for the car, but you also didn’t get a warrant
      for that locked bag, did you?

      A: No. . . . I did not get a search warrant for the bag.

      Q: Nothing would have stopped you from seizing that bag and
      going to get a search warrant for that bag like you have done
      hundreds of times before even in Pike County, even as a state
      trooper, correct?

      A: Other than the lengthy detention of Mr. Lake seizing his vehicle,
      impounding it in holding, contacting the District Attorney,
      contacting a Magistrate, authoring the search warrant, taking the
      search warrant to the Magistrate[,] having it approved or denied
      then returning back to search the vehicle, no.

N.T. Suppression Hearing, supra at 46-50. See Commonwealth v. Trahey,

228 A.3d 520, 530 (Pa. 2020) (exigent circumstances will excuse warrantless

search or seizure where Commonwealth establishes “compelling need [by

officers]   for   official   action   and    no   time   to   secure   a   warrant.”);

                                            -9-
J-A21005-22



Commonwealth v. Steward, 740 A.2d 712, 717 (Pa. Super. 1999)

(compelling need usually exists “either because evidence is likely to be

destroyed, or because there exists a threat of physical harm to police officers

or other innocent individuals”); see also Goldsborough, supra (this Court

may not reject finding of fact that is based on credibility).

       Essentially, Trooper Golden proceeded as he did in order to avoid the

inconvenience and delay in obtaining a warrant in rural Pike County. Id. at

19-21. However, under these facts, those concerns do not support a finding

of exigent circumstances. There was no indication that the officers were in

danger at any time,8 or that potential evidence was in danger of being

tampered with or destroyed.          Trahey, supra; Steward, supra.   Like the

suppression court, we are unpersuaded by the Commonwealth’s attempt to

characterize the totality of the circumstances here as exigent.

       After our review, we conclude the record supports the suppression

court’s factual findings, and the court’s inferences and legal conclusions are

correct. Tillery, supra; Goldsborough, supra. Accordingly, we affirm the

order granting Lake’s motion for suppression.9

____________________________________________


8 In fact, during the approximately two hours of the stop, including the time
that elapsed while waiting for the canine unit, Trooper Golden and Lake had a
friendly conversation about Lake’s schooling, that he had recently gotten his
master’s degree, and that he had been a scholarship soccer player. Id. at 53-
54.

9Because the Commonwealth’s second claim pertaining to the partial grant of
Lake’s writ of habeas corpus is based on the argument that the suppression
order was legal error, we need not address that issue.

                                          - 10 -
J-A21005-22



     Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/14/2022




                          - 11 -